TilsoN, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the issue herein and the issue in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, is the same, and that the appraised value, less certain additions, represents the proper1 dutiable export value, and that there is no higher foreign value.
On the agreed facts I find and hold the proper dutiable export value of the items of merchandise marked A and checked WJP on the-*851invoice to be the appr'aised value, less any additions made by the importer by reason of the so-called Japanese consumption tax.. Judgment will be rendered accordingly.